MacLEAN, J.
In this action to foreclose its lien under section 141 of the Municipal Court act (Raws 1902, p. 1533, c. 580), the plaintiffe was met by this defense in the answer of the defendant:
“That heretofore, and on or about October 1,1905, the defendant [presumably the plaintiff] loaned the plaintiff [presumably the defendant] the sum of $50 *539under and in pursuance oí a usurious agreement whereby the plaintiff exacted of the defendant and the defendant agreed to pay to plaintiff interest in excess of 6 per cent, per annum, and that for the loan of $50 given to the defendant the note and chattel mortgage mentioned in the complaint [presumably, “were executed,” for with the word “complaint” the sentence ends abruptly].
“To sustain his defense the defendant was bound to set up in the answer the usurious contract, specifying its terms and particular facts relied upon to bring it within the prohibition of the statute, and to prove them substantially as alleged.” Moore v. Leonard, 52 Super. Ct. N. Y. 8, 13.
Proving a loan of $80, $90, or $127.50, uncertain which, the defendant may hardly be said to have proved his allegation as to the contract, and that he paid his indebtedness in full was improper, as was the charge to the jury as to payment, for they may have found that fact, because the defense of payment is an affirmative defense, and one not to be interposed under a general denial. Baker v. Loring, 92 Hun, 61, 36 N. Y. Supp. 644. The judgment should be reversed, and the cause remanded for a new trial.
Judgment reversed, and new trial ordered, with costs to the appellant to abide the event. All concur.